STATE OF MICHIGAN

                            COURT OF APPEALS



BONNIE M. PARKS,                                                     FOR PUBLICATION
                                                                     September 18, 2018
               Plaintiff-Appellee,                                   9:05 a.m.

v                                                                    No. 337823
                                                                     Macomb Circuit Court
                                                                     Family Division
JOHN D. NIEMIEC,                                                     LC No. 1992-001206-DP

               Defendant-Appellant.


Before: O’CONNELL, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

       In this domestic relations action, defendant, John D. Niemiec, appeals by delayed leave
granted1 the trial court’s order denying his motion to discharge unpaid child support owed for his
two children. In 1992, the Department of Social Services brought a paternity action against
Niemiec over the paternity of his oldest child. Niemiec acknowledged paternity, and the trial
court entered an order of filiation. The trial court also ordered Niemiec to pay child support for
his two children, born in 1987 and 1989. Over the next 12 years, plaintiff, Bonnie M. Parks,
sought to enforce the support order. By 2004, Niemiec owed around $40,000 in unpaid support.
In June 2007, the trial court temporarily suspended Niemiec’s support obligation because of his
incarceration. Niemiec was released from prison in December 2016. In February 2017, Niemiec
asked the trial court to discharge the unpaid support, arguing that the statute of limitations barred
enforcement. The trial court rejected Niemiec’s argument and denied his motion to cancel the
unpaid support. We affirm.

        On appeal, Niemiec contends that the statutory limitations period for enforcement of the
support order has run. We disagree. We review de novo the legal questions of statutory
interpretation and the application of a statute of limitations to undisputed facts. O’Leary v
O’Leary, 321 Mich. App. 647, 651-652; 909 NW2d 518 (2017). “The primary goal of judicial
interpretation of statutes is to ascertain and give effect to the intent of the Legislature.” Cox v
Hartman, 322 Mich. App. 292, 298; 911 NW2d 219 (2017) (quotation marks and citation


1
 Parks v Niemiec, unpublished order of the Court of Appeals, entered August 23, 2017 (Docket
No. 337823).


                                                -1-
omitted). “We read the statutory language in context and as a whole, considering the plain and
ordinary meaning of every word.” O’Leary, 321 Mich. App. at 648 (quotation marks and citation
omitted). “If the statute’s language is unambiguous, judicial construction is not permitted.”
Sims v Verbrugge, 322 Mich. App. 205, 210; 911 NW2d 233 (2017).

        A civil action to enforce a child support order is subject to a 10-year statutory limitations
period. MCL 600.5809(4); People v Monaco, 474 Mich. 48, 54-55; 710 NW2d 46 (2006). For
this reason, the trial court’s reasoning that no statute of limitations barred recovery of unpaid
support in a civil case was erroneous. Nonetheless, we affirm the trial court’s order because the
statutory limitations periods were tolled by the trial court’s continuing jurisdiction.

        The ten-year statutory period of limitations to enforce a support order in a civil
proceeding runs “from the date that the last support payment is due under the support order
regardless of whether or not the last payment is made.” MCL 600.5809(4). Generally, the “date
that the last support payment is due” is the child’s 18th birthday. Rzadkowolski v Pefley, 237
Mich. App. 405, 411; 603 NW2d 646 (1999). A statute of limitations is tolled when a complaint
is properly filed or “[a]t the time jurisdiction over the defendant is otherwise acquired.” MCL
600.5856(a) and (b). Pertinent to this case, a trial court “has continuing jurisdiction over
proceedings brought under” The Paternity Act, MCL 722.711 et seq., to change the amount of
child support or to enforce a support order. MCL 722.720(a) and (b).

        In this case, it is undisputed that Niemiec’s oldest child turned 18 on December 25, 2005,
and that his younger child turned 18 on May 21, 2007. The statutory limitations periods for
recovery of unpaid support in a civil case for each child would have expired on December 25,
2015, and May 21, 2017, respectively. The statutory limitations periods were tolled, however,
by the trial court’s continuing jurisdiction. The trial court began exercising jurisdiction in 1992
when it entered a judgment of filiation and a support order. The trial court continued to exercise
jurisdiction by entering orders for Niemiec to show cause for failure to pay support, issuing
multiple bench warrants and enforcement orders, and temporarily suspending Niemiec’s support
obligation beginning in June 2007 while he was in prison. Further, the suspension of Niemiec’s
support obligation for the nearly ten years of his incarceration did not affect the tolling of the
limitations periods because Parks had already sought to recover unpaid support numerous times
long before either child turned 18. That temporary suspension merely reflected the trial court’s
continuing jurisdiction. Therefore, even after the statutory limitations periods began to run in
December 2005 and May 2007, respectively, they were tolled by the trial court’s continuing
jurisdiction. In sum, although the trial court erred when it determined that no statute of
limitations applied to civil proceedings to enforce a child support order, it nevertheless reached
the correct result because the trial court’s continuing jurisdiction in this proceeding tolled the
limitations periods. See Mich Ed Employees Mut Ins Co v Karr, 228 Mich. App. 111, 115 n 1;
576 NW2d 728 (1998) (declining to “reverse when the trial court reaches the correct result
regardless of the reasoning employed”). Therefore, Niemiec remains liable for unpaid child
support in this civil proceeding.




                                                 -2-
We affirm.

                   /s/ Peter D. O’Connell
                   /s/ Mark J. Cavanagh
                   /s/ Deborah A. Servitto




             -3-